Soott, Judge,
delivered the opinion of the court.
There is no attempt in this case to mate the trustee personally liable on any warranty express or implied, and in this respect it is distinguishable from those cited by the plaintiff’s counsel. If Horne, the grantor in the trust deed, had sold the slave without the intervention of a trustee, it would hardly be maintained that he could recover his value from the purchaser. If one steals property, he must know that he has no title, and a sale by the thief is a fraud on the purchaser, which will avoid the transaction. We do not consider the case is bettered by the interposition of a trustee, who is a mere volunteer, an agent of the grantor in the trust deed. That the trust was for the benefit of the trustee can make no difference. If a vendor can not make a title himself, it would be singular that the law should enable him to do it by the intervention of a trustee or agent. If the law is otherwise, fraudulent men have discovered a way which would be an easy one of paying their debts.
The other judges concurring, the judgment is reversed and the cause remanded.